Citation Nr: 0836938	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  97-27 819	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for 
degenerative disc disease of the lumbosacral spine.

2.  Entitlement to an initial compensable rating for surgical 
scars on the second, third, and fourth toes on the left foot.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral plantar warts.

4.  Entitlement to a compensable rating for residuals of 
lymphangitis.

5.  Entitlement to service connection for impotence and 
sterility, claimed as secondary to service-connected 
lymphangitis, to include as due to radiation exposure.  

6.  Entitlement to service connection for a skin condition 
claimed on the chest, face, legs, back, and arms, to include 
as due to radiation exposure.  

7.  Entitlement to service connection for bilateral leg 
atrophy with circulatory impairment, also claimed as 
peripheral vascular disease, to include as secondary to 
service-connected hammertoes.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1958, with subsequent service in the Air Force Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeals from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, and from September 2002, January 2004, and October 2005 
rating decisions from the RO in Detroit, Michigan.

The June 1997 rating decision granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
noncompensable evaluation effective October 25, 1991.  An 
April 2002 rating decision from the Detroit RO denied an 
increased rating for this claim.  A May 2006 Board decision 
found clear and unmistakable error (CUE) in a March 1972 
Board decision that denied service connection for a back 
disorder.  The RO subsequently, in an August 2006 rating 
decision, assigned an effective date from July 6, 1970, for 
the noncompensable rating for the service-connected back 
disability.  Because the earlier effective date was assigned 
within the course of the current appeal, the veteran's back 
disability rating for the entire period from July 6, 1970, to 
the present will be reviewed in the decision below.

The September 2002 rating decision denied entitlement to a 
TDIU.

An October 2003 rating decision granted service connection 
for surgical scars on the second, third, and fourth toes of 
the veteran's left foot.  A January 2004 rating decision 
assigned a noncompensable disability rating effective June 
22, 2001.

The January 2004 rating decision also continued the 
noncompensable rating for residuals of lymphangitis, 
continued the 10 percent rating for bilateral plantar warts 
that had been in effect since December 1968, and denied 
service connection for impotence and sterility, a skin 
condition, and bilateral leg atrophy with circulatory 
impairment.  The impotence and leg atrophy claims were also 
denied on secondary bases.

The October 2005 rating decision denied service connection 
for impotence and sterility and a skin rash, claimed as due 
to exposure to radiation.  

In May 2006, the Board remanded all of the claims that are 
currently on appeal for further development.  The requested 
development has been accomplished, and the case has been 
returned to the Board for further review. 

In March 2004, the veteran testified at a personal hearing in 
front of a Decision Review Officer at the Detroit RO.  A 
transcript of the hearing has been prepared and associated 
with the claims file.

Finally, the Board notes that, pursuant to 38 C.F.R. § 4.68, 
'[t]he combined ratings for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.'  Thus, 
since the schedular criteria provide for a maximum 40 percent 
rating for disability manifested by amputation of the leg 
below the knee, including amputation of the foot, under 38 
C.F.R. § 4.71a, Diagnostic Codes 5165-5167, a combined rating 
in excess of 40 percent may not be assigned for the veteran's 
foot disabilities in this case under any Diagnostic Code.  At 
no time will the ratings assigned herein exceed 40 percent 
for either foot.  

	
FINDINGS OF FACT

1.  From July 6, 1970, through February 13, 2005, the 
veteran's degenerative disc disease of the lumbosacral spine 
may be characterized as severe, with severe limitation of 
motion and painful motion, but without neurologic 
abnormalities.

2.  From February 14, 2005, and later, the veteran's 
degenerative disc disease of the lumbosacral spine is 
characterized as moderate, with limitation of flexion to no 
less than 40 degrees with pain; without fatigue, weakness, 
pain, or lack of endurance during repetitive flexion and 
extension; without neurologic manifestations; and without 
incapacitating episodes.

3.  The surgical scars on the second, third, and fourth toes 
on the veteran's left foot are not deep, not painful, not 
unstable, not poorly nourished with repeated ulceration, do 
not cause limited function, and do not cover an area of 929 
square centimeters or greater.

4.  The veteran has a plantar wart on each foot.  

5.  The preponderance of the evidence demonstrates that the 
veteran has not experienced residuals of service-connected 
lymphangitis during the entire period contemplated by this 
appeal.  

6.  The preponderance of the evidence demonstrates that the 
claimed impotence and sterility are not causally related to 
the veteran's military service, to any service-connected 
disability, or to exposure to ionizing radiation during 
service.

7.  The preponderance of the evidence demonstrates that the 
claimed skin condition on the chest, face, legs, back, and 
arms is not causally related to the veteran's military 
service or to exposure to ionizing radiation during service.

8.  The preponderance of the evidence demonstrates that the 
claimed bilateral leg atrophy with circulatory impairment, 
also claimed as peripheral vascular disease, is not causally 
or presumptively related to the veteran's military service or 
to any service-connected disability.

9.  The veteran's service-connected disabilities have not 
been shown to prevent him from securing and following 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation of 40 percent for 
the veteran's degenerative disc disease of the lumbosacral 
spine have been met, effective July 6, 1970, to February 13, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(1970) (in effect prior to September 23, 2002), Diagnostic 
Code 5293(2003) (effective September 23, 2002), Diagnostic 
Code 5243 (2007) (effective September 26, 2003).

2.  The criteria for a schedular evaluation of 20 percent for 
the veteran's degenerative disc disease of the lumbosacral 
spine have been met, on and after February 14, 2005.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (1970) (in 
effect prior to September 23, 2002), Diagnostic Code 
5293(2003) (effective September 23, 2002), Diagnostic Code 
5243 (2007) (effective September 26, 2003).

3.  The criteria for a compensable disability rating for 
service-connected surgical scars on the second, third, and 
fourth toes of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.68, 4.118, Diagnostic Codes 
7801-7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801- 
7805 (2007).

4.  The criteria for a rating in excess of 10 percent for 
plantar warts are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.68, 4.118, Diagnostic Code 7804 (2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).

5.  The criteria for a compensable rating for residuals of 
lymphangitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2007).

6.  The veteran is not shown to have impotence or sterility 
due to disease or injury that was incurred in or aggravated 
by active service; impotence and sterility were not 
proximately due to aggravated by a service-connected 
disability; nor may impotence or sterility be presumed to 
have been due to exposure to ionizing radiation.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309, 3.310, 3.311 (2007).

7.  The veteran is not shown to have a skin condition claimed 
on the chest, face, legs, back, and arms that was incurred in 
or aggravated by active service; nor may such disability be 
presumed to have been due to exposure to ionizing radiation.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2007).

8.  The veteran is not shown to have a bilateral leg atrophy 
with circulatory impairment, also claimed as peripheral 
vascular disease, due to disease or injury that was incurred 
in or aggravated by active service; nor was such disability 
proximately due to or aggravated by a service-connected 
disability; nor may bilateral leg atrophy be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107, 7104 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.310 (2007).

9.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The appellant's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), it was held that evidence 
to be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the 'staging' of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for skin 
disorders, effective on August 30, 2002.  67 Fed. Reg. 49,590 
(July 31, 2002).  In addition, the provisions of Diagnostic 
Code (DC) 5293 (which pertained to intervertebral disc 
syndrome) were also changed, effective from September 23, 
2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  Those 
changes were later incorporated into the revised regulations 
for rating disabilities of the spine that became effective on 
September 26, 2003, and DC 5293 was renumbered and revised at 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ('[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits.'); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to the change in the regulations, VA cannot apply 
the revised regulations.



A.  Initial Compensable Rating for Degenerative Disc Disease 
of the Lumbar Spine 

In the June 1997 rating decision the veteran was granted 
service connection for degenerative disc disease of the 
lumbar spine based on the conclusion that the veteran's 
service connected foot condition was shown to have aggravated 
the non-service-connected back condition.  The RO determined 
that the back disability was 40 percent disabling but that 
the evidence did not establish an extent of aggravation that 
would warrant payment of compensation.  The veteran actually 
received 0 percent compensation for his back disability, 
effective October 25, 1991.

As noted in the Introduction, a May 2006 Board decision found 
clear and unmistakable error in the March 1972 Board decision 
that denied service connection for the back disability.  A 
July 6, 1970, effective date was assigned for the veteran's 
degenerative disc disease of the lumbar spine.  The Board 
will therefore determine whether an increased rating is 
warranted for any period from July 6, 1970, to the present.    

The first question that must be answered is what percentage 
of the veteran's disability may be attributed to aggravation 
by the service-connected foot disability.  When it is not 
possible to separate the effects of the service-connected 
condition from a non service-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  Since the 
veteran appealed the RO's 1997 rating decision that granted 
service connection and determined a 40 percent level of 
disability existed prior to aggravation of the veteran's back 
disorder, that question is for consideration by the Board.  
In other words, like any other aspect of an appeal of an 
adverse rating decision, the Board is not bound by the RO's 
determination that the baseline level of disability was 40 
percent. 

A review of the competent evidence of record has led the 
Board to conclude that the symptoms of the veteran's back 
disability that are due to his service-connected foot 
disability cannot be separated from the effects of disability 
from non-service-connected sources.  Following an August 1996 
VA examination report, the RO requested that the VA examiner 
review the veteran's claims file and specify (1) the baseline 
manifestations of the veteran's back condition, (2) the 
increased manifestations that are proximately due to the 
service connected foot condition based on medical 
considerations, and (3) the medical consideration supporting 
the opinion.

In a May 1997 response, the VA examiner noted that (1) there 
is clearly evidence documenting the veteran's bilateral pes 
planus was present from his time in active service; (2) the 
veteran developed left-sided hammertoes which were operated 
upon in 1955 while he was still in active duty; and (3) there 
is documented evidence of an antalgic asymmetric gait as 
early as 1974.  The examiner stated that these facts clearly 
support the likelihood that a chronically asymmetric gait has 
aggravated or accelerated the veteran's degenerative joint 
disease of the spine.  The examiner stated that a patient's 
propensity to develop degenerative changes in the spine with 
aging is undoubtedly due to a combination of genetic, 
environmental, and behavioral factors.  Therefore, the 
examiner noted "the degree to which [the veteran's service-
connected foot disability] was a contributory factor is 
impossible to quantify."  The examiner noted that the 
veteran clearly had at least one non-service connected 
exacerbation of his back pain related to a sprain or strain 
injury.  The examiner reiterated the opinion that the 
veteran's 20 plus years of significantly asymmetric gait is a 
contributory factor in the veteran's accelerated spine 
changes.  

The June 1997 rating decision cited this opinion to suggest 
that no compensable effects from the service-connected foot 
disability could be found in the evidence of record.  The 
Board does not agree.  The May 1997 opinion clearly presents 
a well-supported opinion that the veteran's back disability 
was aggravated by the service-connected foot disability that 
had affected the veteran's gait for over twenty years.  The 
examiner also expressly found it impossible to quantify how 
much of the back pathology is due to the service-connected 
disability.  

The Board further notes an October 1974 VA orthopedic 
examination report that concludes that the veteran's "left 
foot service connected disability would cause at least a 
significant degree of low back pain due to postural low back 
strain, because of chronic limping gait."  Other evidence, 
including a January 1971 VA orthopedic examination report and 
an April 1996 opinion from a VA physician, identifies the 
service-connected foot disability as a factor in the 
veteran's back disability.  None of these opinions, however, 
identifies how much of the back disability is attributable to 
service or service-connected conditions.  

Moreover, when the RO determined that a 40 percent baseline 
existed prior to the grant of service connection, it did so 
based on a 1991 effective date for service connection and 
evaluating the disability shown by the medical records in the 
1970s.  Now that service connection has been awarded back to 
July 1970, only medical records pre-dating that could be used 
to determine the level of disability that existed prior to 
the grant of service connection. 

In looking at the medical records pre-dating July 1970, there 
were some complaints of back pain shown.  For example, in 
December 1969, the veteran was involved in an automobile 
accident, after which he complained of pain.  Examination 
showed some limitation of motion with muscle spasm.  However, 
the physician stated there did not seem to be a significant 
problem. 

Therefore, the Board finds that, under 38 C.F.R. § 3.102 and 
Mittleider, the veteran will be compensated for all of the 
manifestations of his service-connected back disability.  No 
deduction will be made for pre-existing disability. Instead, 
the Board considers the 0 percent compensation rating that 
was actually assigned for the veteran's degenerative disc 
disease to be the baseline disability rating that is 
currently in effect.  Therefore, the Board must next 
determine whether the veteran's degenerative disc disease 
warrants a disability rating in excess of 0 percent since 
July 6, 1970. 

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. § 4.71a, DC 5293.  A noncompensable 
rating is assigned under this diagnostic code for post-
operative, cured intervertebral disc syndrome.  A 10 percent 
rating is warranted for mild symptoms.  A 20 percent rating 
is appropriate for moderate symptoms and recurring attacks.  
A 40 percent rating is assigned for severe symptoms with 
recurrent attacks and intermittent relief.  A 60 percent 
rating under this diagnostic code requires pronounced 
intervertebral disc syndrome, with persistent sciatic 
neuritis with characteristic pain and demonstrable muscle 
spasm, absent tendo Achillis reflex, or other nerve pathology 
appropriate to site of diseased disc, little intermittent 
relief.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Board has reviewed the evidence of record from July 6, 
1970, to the present, taking into account that separate 
ratings may be assigned for different periods on appeal to 
reflect changes in the severity of the veteran's service-
connected disability.  (As discussed above, the period from 
September 23, 2002, to the present may also be evaluated 
under revised rating criteria.  However, the veteran's back 
disability may only be evaluated under the old rating 
criteria for the period prior to September 23, 2002.)  


In May 1970, the veteran was hospitalized for acute back 
strain.  Past history was non-contributory.  He was treated 
with injections in the sacroiliac area and discharged 
improved, although still with pain.  An August 1990 
disability determination from the Social Security 
Administration (SSA) reported that a July 1970 examination by 
Dr. Gordon Bashant showed the veteran had some numbness in 
the leg and foot.  A September 1970 VA orthopedic examination 
report states that the lumbar spine showed little if any 
motion, with sharp muscle spasm.  X-rays showed slight rotary 
scoliosis to the left, which may have been positional.  There 
was no osteophytosis.  Disc spaces appeared normal.  There 
was no spondylolisthesis.  Lumbosacral and sacroiliac joints 
appeared normal.  

A December 1970 report by Dr. Edward Green prepared for the 
Social Security Administration indicated that the veteran 
complained of constant back pain with numbness of the leg.  
He held his lumbar spine rigidly upon examination, and lumbar 
lordosis was normal.  There was some muscle spasm.  Forward 
flexion was to 30-35 degrees; extension to 20-25 degrees.  
Reflexes were equal bilaterally.  Impression was 
decompensated low back, and it was noted no neurological 
abnormalities were present.  X-rays in December 1970 showed 
asymmetry of L4-L5.

According to a January 1971 VA examination report, the 
veteran reported having constant pain in his lower back which 
was increased by standing, prolonged sitting, or driving a 
car.  There was some favoring of his back as he removed his 
clothing and got on and off the examining table.  As he 
stood, there was a slight lumbar scoliosis to the left.  
There was localized lordosis extending from the ninth dorsal 
to the first lumbar vertebra.  There was no tenderness in 
this area.  There was complaint of tenderness at the 
lumbosacral junction.  There was moderate restriction of the 
left lateral bending with complaint of lower lumbar pain.  
There was mild restriction of right lateral bending, but this 
was not painful.  Extension was complete.  There was mild 
restriction of rotation with complaint of pain in the lower 
back extending into the right posterior thigh on full 
rotation to the right.  The veteran markedly restricted 
forward bending and did not reverse the lumbar curve.  He 
complained of pain in the right lower back on attempts at 
forward bending.  

An April 1971 letter from Dr. Gordon Bashant indicated that 
the veteran was treated in May 1970 for acute back pain 
following a history of "having slipped."  He was followed 
after the hospitalization by Dr. Bashant with continued pain.  
An x-ray showed narrowing of the disc space between L5-S1, 
indicating the possibility of disc disease.  

An August 1990 disability determination from SSA reported 
that a lumbar myelogram in February 1974 had shown findings 
consistent with extradural pressure, most likely a protruded 
disc at L5-S1.  The veteran was examined by Dr. David Pearce 
with findings of limitation of range of motion, decreased 
sensation to pinprick along the lateral aspect of the foot, 
with no atrophy of the thighs or calves.  A September 1974 
letter by Dr. Richard Davis stated that the veteran could not 
walk, stand, or lift for any prolonged period of time.  He 
was also unable to sit for a prolonged period.  

An October 1974 VA examination report noted that the veteran 
markedly protected his entire dorsal and lumbosacral spines 
as he accomplished various activities, tending to move his 
back very little.  

An August 1990 disability determination from SSA reported 
that a note by Dr. Davis dated in June 1976 indicated that 
the veteran had a herniated disc at L4-L5, and Dr. Davis felt 
the veteran continued to be disabled.

A February 1977 examination by Dr. Felipe Alperovich noted 
that the veteran was apparently in chronic distress.  He 
walked well but was somewhat stiff.  His spine was in good 
alignment with some flattening of lumbar lordosis.  There was 
minimal motion on forward flexion and markedly restricted 
extension due to pain.  There was muscle spasticity, and 
trigger area on the spine was between L4-L5 and L5-S1.  

A record from Dr. Eliot Friedman dated in September 1977 
notes that the veteran had marked limitation of motion in the 
lumbar spine when he attempted to bend forward while sitting 
or standing, and this motion caused pain.  He had moderate 
lateral and backward flexion when he sat and stood.  He had 
tenderness of the spine from L3 to the sacrum.  He also had 
tenderness of the lumbosacral and sacroiliac joint areas.  
The doctor who performed this examination opined that most of 
the veteran's present foot and back disabilities were 
functional.  

The Board believes that this evidence justifies awarding an 
initial disability rating of 40 percent.  The earliest 
evidence of record shows little motion in the lumbar spine 
and notes sharp muscle spasm with movement.  The January 1971 
record notes markedly restricted forward bending with pain.  
The October 1974 examination notes that the veteran markedly 
protected his entire dorsal and lumbosacral spines and that 
he tended to move his back very little.  The February 1977 
record notes minimal motion on forward flexion and markedly 
restricted extension due to pain.

A VA outpatient record dated in July 1988 showed the veteran 
complained of intermittent back pain .  Examination showed 
limited range of motion with flexion and muscle spasm.  

An August 1990 disability determination from SSA reported 
that an evaluation by N. Rehmatullah in March 1989 showed 
that the veteran continued to complain of constant back pain 
with radiation down the right leg.  Examination showed mild 
thoracolumbar scoliosis, a right-sided limp, and an inability 
to walk on heels and toes.  Range of motion was markedly 
limited; he could bend only a few degrees forward and 
backward and side bending was also limited.  The right leg 
was three quarters of an inch shorter than the left, and he 
had clawing of the toes on both feet.  Dr. Rehmatullah's 
impression was lumbosacral syndrome, and he noted the veteran 
had moderate symptoms and findings.

An August 1990 disability determination from SSA reported 
that an evaluation by Dr. Davis in January 1990 had shown 
that the veteran continued to have a herniated lumbar disc 
with a pinched sciatic nerve, and that his condition was 
static since he had refused surgery.  Dr. Davis felt the 
veteran was totally and permanently disabled.  Dr. Davis 
again evaluated the veteran in May 1990, finding that he was 
disabled from performing any type of physical occupation. 

This evidence continues to justify a disability rating of 40 
percent through the 1980s.  The veteran continued to complain 
of back pain.  Examinations continued to show limited range 
of motion [Dr. Rehmatullah classified the limitation as 
marked in 1989] and muscle spasm.  

X-rays in November 1992 showed degenerative changes at L4-L5 
and L5-S1 with disc height loss suggesting degenerative disc 
disease at L5-S1.  

A July 1994 VA examination report notes that the veteran 
could not bend forward more than 10 to 15 degrees for the 
right side extended because of pain in his back.  An x-ray 
report in July 1994 showed degenerative changes in the lower 
spine, essentially unchanged since November 1992. 

An April 1995 rehabilitation VA note indicates that 
examination of the lumbar spine showed flexion only to 30 
degrees, limited by pain; extension to 10 degrees; lateral 
rotation to 30 degrees bilaterally; and lateral flexion to 30 
degrees bilaterally.  Sensation was symmetrical and intact.  
The impressions included chronic low back pain without hard 
evidence of radiculopathy but with documented severe 
degenerative disc disease.  

An August 1996 examination report reflects that, when asked 
to bend forward with his legs extended to touch his toes, the 
veteran went from erect position forward about 20 degrees and 
no further.  Reflexes were present, with no sensory changes. 

A September 1997 VA spine examination report notes flexion of 
the lumbar spine to 60 degrees and extension to 5 to 10 
degrees.  Side bending to the left was to 30 degrees, and 
side bending to the right was to 10 degrees.  Rotation was to 
10 degrees in either direction.  

A December 1997 VA spine examination report notes forward 
flexion 40 degrees, backward extension 10 degrees, right and 
left lateral flexion 10 degrees, and right and left lateral 
rotation 0 degrees.  The veteran complained of severe pain 
when performing these motions.  There was no fixed deformity.  
Both lower limbs were negative for neurological deficiency.  
Nerve conduction of the right lower extremity was normal, as 
was an electromyography of the right lower extremity and 
lumbosacral paraspinal muscles.

According to a May 1998 VA spine examination report, 
extension of the veteran's lumbosacral spine was 0 degrees, 
and flexion was 30 degrees with pain.  Right and left lateral 
flexion were 5 degrees and right and left lateral rotation 
were 0 degrees, also with complaints of pain.  The examiner 
diagnosed degenerative disc disease of the lumbosacral spine 
with limited motion and no residual neurological deficiency.  

This evidence continues to justify a disability rating of 40 
percent through the 1990s.  The veteran continued to show 
significant limitations with forward flexion and extension of 
the spine.  He continued to complain of pain, especially with 
motion. 

A February 2000 VA neurology note indicates that EMG was 
entirely normal, suggesting that the veteran does not have 
radicular disease.  MRI showed a small disc herniation at L5-
S1 and a mild L3-L4 stenosis.  

A June 2001 VA medical record notes that the veteran had a 
normal EMG and that an examination did not support a 
diagnosis of a radiculopathy.  The doctor suggested that an 
MRI of the lumbosacral spine could reveal evidence of disc 
herniation with radicular compression.  A subsequent note 
indicates the MRI showed no change compared to 1999.

Based on this evidence, the Board finds that the veteran's 
degenerative disc disease warrants a 40 percent rating 
through at least September 26, 2003, the date before which 
the new rating criteria became applicable.  This 
determination is based on the limitations of motion noted on 
examination during this period, which the Board believes most 
closely approximate the severe disability assessment of a 40 
percent rating.  These records do not establish the 
persistent sciatic neuritis with characteristic pain and 
demonstrable muscle spasm, absent tendo Achillis reflex, or 
other nerve pathology appropriate to the site of the diseased 
disc that are noted as characteristic of the 60 percent 
rating.  Therefore, a rating in excess of 40 percent is not 
warranted for this period of the appeal.  Despite the 
veteran's complaints of radiating pain, the medical evidence 
consistently notes that no neurological abnormalities were 
identified upon examinations.

The rating criteria for intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revisions to 
Diagnostic Code (DC) 5293, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  

Under DC 5293, a 10 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the last 12 months. A 
20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months. A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months. Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; 67 Fed. Reg. 54345-54349 
(August 22, 2002).  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  The phrase 'chronic orthopedic and neurologic 
manifestations' means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38
C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent evaluation is warranted for 
disability of the thoracolumbar spine when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

An evaluation higher of 40 percent is not warranted unless 
there is forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

An evaluation of 50 or greater requires unfavorable ankylosis 
of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated 
objective neurologic abnormalities, including but not limited 
to bowel or bladder impairment, are to be evaluated 
separately under appropriate diagnostic codes.  

As noted above, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, 
swelling, deformity, or atrophy of disuse are relevant 
factors in regard to joint disability.  38 C.F.R. § 4.45.  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

A February 2005 examination report notes tenderness to 
palpation over the spinous process of the lumbar spine.  
There was paraspinal muscle tenderness bilaterally.  Forward 
flexion was to 40 degrees, with pain beginning at 20 degrees 
and ending at 30 degrees.  Extension was to 20 degrees with 
no pain.  Lateral flexion and rotation were to 30 degrees to 
each side with no pain.  There was no sign of pain, fatigue, 
weakness, or lack of endurance during repetitive flexion and 
extension.  There was no guarding with passive or active 
range of motion.  There was no paraspinal muscle spasm.  
Lasegue sign was negative.  Gait was normal, sensory 
examination was completely intact, and there was no atrophy 
of both lower extremities.  

An April 2008 VA examination report notes minimal tenderness 
present over the lumbosacral area.  There was no paraspinal 
muscle spasm.  The dorsolumbar spine movements were slightly 
restricted but not painful.  Flexion was 60 degrees, 
extension 20 degrees, and right and left lateral flexion and 
rotation were 20 degrees.  These movements were not painful.  
Joint function was not additionally limited by pain, 
weakness, fatigue, or lack of endurance after repetitive use.  
Lasegue sign was negative, and coordination was normal.  No 
focal neurological signs were elicited in both lower 
extremities.   Power was normal.  There was no obvious 
wasting or atrophy of the muscles in the lower extremities.  
The veteran was able to walk with or without a cane with no 
obvious limping.  Dorsiflexion of both great toes and ankles 
was normal.  Plantar reflexes and ankle reflexes were also 
normal.  Sensation was intact. 

The Board finds that this evidence reflects an improvement in 
the veteran's condition and that it is more appropriate to 
categorize his back disability as "moderate" from February 
14, 2005, to the present.  The range of motion in the 
veteran's back showed improvement over what it was in the 
1990s, and there is an absence of muscle spasm and neurologic 
symptoms to justify a higher rating.  Furthermore, the VA 
examination reports both expressly note no additional 
limitation caused by pain, fatigue, weakness, or lack of 
endurance during repetitive flexion and extension.  
Therefore, the Board finds that a 20 percent rating is 
warranted under the old rating criteria.

With respect to the new rating criteria, the Board notes that 
while the records in the claims file reflect that the veteran 
has had to limit his activities and has required extra rest 
due to the symptoms of his back disability, the evidence does 
not reflect that he has been prescribed bed rest by a 
physician due to symptoms associated with the degenerative 
disc disease of his lumbar spine as required under the 
'incapacitating episode' definition provided in the 
regulation.  Therefore, the veteran is not entitled to a 
rating in excess of 20 percent based on incapacitating 
episodes.  

The Board has also considered whether a rating in excess of 
20 percent is warranted based on the criteria listed under 
the general rating formula.  As noted above, the veteran's 
flexion in the February 2005 examination was to 40 degrees, 
with pain beginning at 20 degrees and ending at 30 degrees.  
In April 2008, the veteran's flexion was to 60 degrees.  Both 
of these figures fall within the range to qualify for a 20 
percent rating.  

The Board has also considered whether the veteran should 
receive an increased rating due to separate, neurologic 
manifestations of his degenerative disc disease.  The Board 
finds, however, that such separate ratings are not warranted 
given the absence of objective evidence of neurologic 
impairment.  

In short, the evidence of record reflects improvement in the 
veteran's back disability such that this disability most 
closely approximates the criteria for a 20 percent disability 
rating from February 14, 2005.  

In conclusion, the Board finds that the veteran's service-
connected degenerative disc disease of the lumbar spine 
warrants a 40 percent compensable disability rating from July 
6, 1970, through February 13, 2005, and a 20 percent rating 
beginning on February 14, 2005.  These staged ratings are 
assigned based on the factually ascertainable severity of the 
disability.


In general, the provisions of 38 C.F.R. § 3.105(e) allow for 
the reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  However, these provisions are 
not applicable in the context of the assignment of a staged 
rating, as the purpose of these procedural guidelines is to 
safeguard against concerns that do not exist in the 
assignment of staged ratings.  See O'Connell v. Nicholson, 21 
Vet. App. 89, 93 (2007) (noting that 'Congress enacted 
section 5112(b)(6) so that veterans receiving disability 
compensation would be notified in advance that their benefits 
would be diminished, thus enabling them to (1) adjust to the 
diminished expectation and (2) submit evidence to contest the 
reduction,' and that § 3.105(e) 'furthers Congress's intent' 
in this regard).  Although the Board is assigning staged 
ratings, at no time is the disability rating less than that 
awarded by the RO.  The RO assigned a non-compensable rating 
for the veteran's back condition from 1970, so the ratings 
assigned herein result in an increased benefit to the 
veteran.

B.  Initial Compensable Rating for Surgical Scars on the 
Second, Third, and Fourth Toes of the Left Foot

The veteran has also claimed entitlement to an initial 
compensable rating for surgical scars on the second, third, 
and fourth toes of the left foot.  Service connection for 
this disability was granted effective June 22, 2001, and this 
entire period is contemplated by the discussion below.

The veteran was assigned a noncompensable disability rating 
in a January 2004 rating decision.  Scars, other than on the 
head, face, and neck are rated under 38 C.F.R. § 4.118, DCs 
7801 to 7805.  The veteran's rating was assigned under DC 
7804.  

As noted above, during the pendency of the veteran's appeal, 
VA promulgated new regulations amending the rating criteria 
for skin disorders, effective on August 30, 2002.  67 Fed. 
Reg. 49,590 (July 31, 2002).  For the period prior to August 
30, 2002, the Board will evaluate the veteran's scars based 
on the old rating criteria.  The Board will apply both the 
old criteria and the new criteria on and after August 30, 
2002.

Under the rating criteria in effect prior to August 30, 2002, 
third degree burn scars with an area or areas exceeding 6 
square inches (38.7 sq. cm.) warranted a 10 percent rating.  
38 C.F.R. § 4.118, DC 7801 (2002).  

Second-degree burn scars with an area or areas approximating 
1 square foot (0.1 m.) warranted a 10 percent rating.  38 
C.F.R. § 4.118, DC 7802 (2002).  

Superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, DC 7803 (2002).  

Superficial scars that were tender and painful on objective 
demonstration, a 10 percent evaluation was warranted under 38 
C.F.R. § 4.118, DC 7804 (2002).  

Other scars were rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805 (2002).

On and after August 30, 2002, scars, other than of the head, 
face or neck, that are deep or that cause limited motion are 
rated based on their size under 38 C.F.R. § 4.118, DC 7801 
(2007).  A deep scar is one associated with underlying soft 
tissue damage.  A 10 percent evaluation is warranted for 
scars comprising an area or areas exceeding 6 square inches 
(39 sq. cm.).  Id.  

Under the new version of DC 7802 (2007) scars, other than of 
the head, face or neck, that are superficial and do not cause 
limited motion are rated as 10 percent disabling if they are 
of an area or areas of 144 square inches (929 sq. cm.) or 
greater.  A superficial scar is one not associated with 
underlying soft tissue damage.

Superficial and unstable scars warrant a 10 percent 
evaluation under 38 C.F.R. § 4.118, DC 7803 (2007).  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  

A 10 percent rating is applicable under DC 7804 (2007) for 
scars that are superficial, painful on examination.  

Other scars are to be rated based on limitation of function 
of the part affected under DC 7805 (2007).

The scars on the veteran's toes were examined during an 
August 2003 VA foot examination.  The examiner found surgical 
scars on the dorsum of the second, third, and fourth toes of 
the left foot.  The examiner noted that these scars "are 
really not tender."  

In a March 2004 statement, the veteran contended that his 
scars are painful.  There is, however, no objective evidence 
that the veteran's scars are painful on examination.

A May 2005 VA examination report noted that there were 
surgical scars on top of all of the toes.  There was no 
indication that the scars were symptomatic.

At an April 2008 VA examination the veteran reported that he 
was having occasional minimal soreness over the scars off and 
on, but he was not taking any pain medication for this 
soreness.  On examination, the scars on the veteran's left 
second and fourth toes measured about 3 centimeters by 1 
centimeter.  The scar on the left third toe measured about 2 
centimeters by 1 centimeter.  All scars were well-healed.  
They were slightly pale when compared to the surrounding 
skin.  There were no signs of inflammation, edema, or keloid 
changes.  There was no local tenderness.  The scars were 
neither elevated nor depressed.  They were not disfiguring.  
They were stable, and the texture appeared normal.  There was 
no inflexibility, and there were no other obvious 
deformities.

To summarize, none of the medical evidence of record reflects 
pain, instability, limitation of motion, ulceration, size, or 
any other characteristic that would qualify the veteran's 
scars for a compensable disability rating under either the 
old or the new rating criteria.  

The Board finds that the preponderance of the evidence is 
against granting a higher rating for the service-connected 
surgical scars on the second, third, and fourth toes of the 
left foot.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied.

C.  Rating in Excess of 10 Percent for Bilateral Plantar 
Warts

The veteran has also claimed entitlement to an increased 
rating for bilateral plantar warts.  Service connection for 
this disability has been in effect at a 10 percent rate since 
December 5, 1968.  The veteran requested an increased rating 
on August 27, 2002.  

The veteran's bilateral plantar warts are currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.118, DC 7804, as 
superficial scars that are painful on examination, by 
analogy.  

As discussed above, during the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for skin disorders, effective on August 30, 2002.  
67 Fed. Reg. 49,590 (July 31, 2002).  For the period prior to 
August 30, 2002, the Board will evaluate the veteran's 
bilateral plantar warts based on the old rating criteria.  
The Board will apply both the old criteria and the new 
criteria on and after August 30, 2002.  (As noted above, the 
old rating criteria of DC 7804 assign a 10 percent evaluation 
for superficial scars that were tender and painful on 
objective demonstration.)

During an August 2003 VA feet examination, the examiner found 
tenderness on the plantar wart underneath the second 
metatarsal head of the left foot.  The right foot revealed 
mild pes planus, but there was no evidence of deformities.  
No mention was made of tender or painful plantar warts on the 
right foot. 

A May 2, 2005, VA feet examination found calluses underneath 
the third metatarsal on both sides, which were slightly 
tender.  

A May 18, 2005, VA arteries and veins examination report 
diagnosed status post partial removal of plantar warts 
(shaving), bilateral feet.  

The April 2008 VA examination report found bilateral plantar 
warts present, especially in the subsecond toes in the 
plantar aspect distally.  There was "[s]light vague 
tenderness present locally."  There were no signs of 
inflammation, no bleeding, and no secondary infection.  
Thickened skin was present over the sub first and fifth toes 
on both feet soles, but there were no obvious calluses noted 
in those areas.  

After reviewing this evidence, the Board finds that the 
severity of the veteran's plantar warts is correctly 
evaluated as 10 percent disabling under both the old and the 
new rating criteria of DC 7804.  As noted above, this rating 
basically assigns a 10 percent rating for scars that are 
painful.  The evidence noted above reflects that the veteran 
has had painful plantar warts on his left and/or right foot 
for the entire period that is contemplated by this appeal.  

D.  Compensable Rating for Residuals of Lymphangitis 

The veteran has also claimed entitlement to a compensable 
rating for residuals of lymphangitis.  Service connection for 
this disability has been in effect since October 25, 1991, 
and the veteran requested an increased rating on August 27, 
2002.  

Lymphangitis is the "inflammation of a lymphatic vessel or 
vessels.  Acute lymphangitis may result from spread of 
bacterial infection ... into the lymphatics, manifested by 
painful subcutaneous red streaks along the course of the 
vessels."  Dorland's Illustrated Medical Dictionary at 1076 
(30th ed. 2003).  VA has evaluated this condition as 
dermatophytosis under 38 C.F.R. § 4.118, DC 7813, by analogy.  
This diagnostic code directs that the disability be rated 
under disfigurement of the head, face, and neck (DC 7800), 
scars (DCs 7801 through 7805) or dermatitis (DC 7806) 
depending on the predominant disability.  The predominant 
disability in this situation appears to be dermatitis.  

In an August 2003 statement, the veteran reported that 
symptoms of his lymphatic disorder included joint pain; 
generalized weakness; abdominal pain; chills; fatigue; 
gastrointestinal disorders; loss of grip and cramping in his 
hands; swelling of the lymph glands in his neck, face, 
armpits, and thighs; circulatory abnormalities, and a rapid 
decrease in red blood cells.  He noted that the VA Medical 
Center provides him with prescription iron and vitamins to 
help control this disorder.

As discussed above, during the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for skin disorders, effective on August 30, 2002.   
67 Fed. Reg. 49,590 (July 31, 2002).  For the period prior to 
August 30, 2002, the Board will evaluate the veteran's 
lymphangitis based on the old rating criteria.  The Board 
will apply both the old criteria and the new criteria on and 
after August 30, 2002.

Under the old rating criteria for dermatitis or eczema, a 0 
percent rating is assigned when there is slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is assigned when 
there is exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, DC 
7806 (2002).

Under the new rating criteria for eczema (or dermatitis), a 0 
percent rating is assigned when less than 5 percent of the 
entire body or of exposed areas is affected, and no more than 
topical therapy is required during the past 12 month period. 
A 10 percent rating is assigned when at least 5 percent but 
less than 20 percent of the entire body or of exposed areas 
is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month period.  38 C.F.R. § 4.118, DC 7806 (2007).

With respect to the veteran's symptoms, an August 2003 VA 
lymphatic examination report notes that the veteran's service 
medical records reflect he was hospitalized and treated for 
acute lymphangitis of the right thigh and groin in June 1957.  
There was no evidence of subsequent treatment during service, 
and the separation examination noted the veteran's history 
with the condition but that he showed no complications, no 
sequelae.  

A June 1959 VA examination report noted a few palpable 
glands, including a gland in the right inguinal region, but 
the findings were otherwise normal.  A private medical report 
dated in June 1965 noted various complaints such as joint 
aches, cold intolerance, and fatigue, and the veteran 
inquired as to the relationship between these complaints and 
lymphangitis during service.  The physician stated with 
respect to all the veteran's complaints, it was difficult to 
relate one with the other as far as evidence of any organic 
disease.  An October 1960 biopsy of the right inguinal gland 
revealed reactive lymphadenitis.  The veteran denied any 
subsequent episodes of lymphangitis, and there was no history 
of lymphedema of the legs or scrotum.  There was no 
subsequent history suggestive of lymphadenopathy or any 
treatment or further biopsies of the lymph nodes.  There was 
no chronic swelling or the legs, scrotum, or phallus.  There 
were no frequent sources of fever or chills.  The veteran 
stated he has been having chronic weakness with diffuse body 
muscle pains and stiffness.

On examination, the veteran was well-built and moderately-
nourished, and there was no obvious nutritional deficiency.  
There was no icterus and no pallor.  Oropharynx examination 
was benign without any ulcers or bleeding.  There was no 
tonsillar enlargement and no goiter. Jugular venous pressure 
was normal.  Carotids were normally felt, and there were no 
bruits.  There were no obvious swellings in the neck.  There 
was no cervical, axillary, epitrochlear, and inguinal 
lymphadenopathy.  The abdomen was flabby and soft, and there 
was no hepatosplenomegaly or ascites.  There were no engorged 
veins or prominent vessels.  The veteran's phallus was 
normal.  There were no ulcers, deformities, or discharge.  
Both testes were normally felt, and there was no tenderness.  
There was no obvious inguinoscrotal swelling.  The spermatic 
cord appeared normal, and there was no tenderness.  The 
scrotum appeared normal.  There was no lymphedema or 
elephantiasis of the scrotum or legs.  There was no evidence 
of lymphangitis over the extremities.  The examiner diagnosed 
lymphangitis of the right thigh and groin in June 1957, 
treated and resolved.  The examiner found no residuals as per 
current examination.  

The April 2008 VA examination report reflects that 
examination of the right groin and right lower extremity as 
well as the scrotum revealed no obvious evidence of local 
tenderness or lymphadenopathy.  There was no cervical, 
axillary, or inguinal lymphadenopathy.  The phallus was 
normal, and the testes were normally felt.  There was no 
tenderness, and no obvious inguinoscrotal swelling.  The 
spermatic cord appeared normal, and there was no tenderness.  
The scrotum appeared normal.  There was no lymphedema or 
helminthiasis of the scrotum or legs.  There was no evidence 
of lymphangitis over the extremities.  There were no ulcers, 
no secondary infection, no discharge, and no local 
tenderness.  The examiner diagnosed lymphangitis of the right 
thigh and groin in June 1957, treated and resolved.  The 
examiner found no residuals, as per current examination.  

In short, this evidence demonstrates that the veteran's 
lymphangitis was acute and that he has not experienced 
residuals during the entire period contemplated by this 
appeal.  Nor does it indicate that the veteran has required 
topical therapy or systemic therapy such as corticosteroids 
or immunosuppressive drugs to treat this disability.  The 
Board therefore finds that the noncompensable rating is 
appropriate.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the veteran's claim must be denied.

The Board notes that the veteran variously contends several 
other symptoms are due to his lymphangitis such as body 
aches, low blood counts, etc., alleging that he has an immune 
system disorder.  First, there is no medical opinion 
supporting such a theory, so consideration of these 
complaints as part and parcel of the service-connected 
condition is simply not warranted.  Second, rating decisions 
in 2005 denied several of these claims, and the Board does 
not have jurisdiction to revisit those issues at this time.

II.  Service Connection

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail.  The Court has 
also stated, 'It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim.'  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury incurred in or disease contracted during 
active military, naval or air service, or for aggravation of 
a pre-existing injury or disease during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for chronic disabilities, such as progressive muscular 
atrophy, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21-24) (West 2002); 38 C.F.R. § 3.6 (2007).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2007).

It follows from this that an individual can be service-
connected for an injury incurred during inactive service, but 
not for a disease.  See VAOPGCPREC 86-90 (July 18, 1990); 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration under 38 C.F.R. §§ 3.307, 3.309, is 
not for application in this appeal for the veteran's ACDUTRA 
or INACDUTRA service in the Air Force Reserves.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected on a secondary basis.  38 C.F.R. § 3.310.  The 
Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service- connected disability caused by a service- 
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, supra, for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  However, given the possibility that these 
changes could potentially be interpreted as substantive, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 
C.F.R. § 3.310 that was in effect before the change, which 
arguably favors the claimant.

The veteran has claimed entitlement to service connection for 
impotence and sterility, as well as for a skin condition, 
based on a theory of exposure to ionizing radiation.  Service 
connection for disability that is claimed to be attributable 
to exposure to ionizing radiation during service can be 
demonstrated by several different methods.  Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 
67, 71 (1997).

First, there are certain types of cancer that are 
presumptively service connected, specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 
C.F.R. § 3.309(d) (2007).  Diseases presumptively service 
connected for radiation- exposed veterans are listed under 38 
C.F.R. § 3.309(d)(2)(i)-(xxi).  Second, when a 'radiogenic 
disease' first becomes manifest after service, and it is 
contended that the disease resulted from exposure to ionizing 
radiation during service, various development procedures must 
be undertaken in order to establish whether or not the 
disease developed as a result of exposure to ionizing 
radiation.  38 C.F.R. § 3.311(a)(1).  A radiogenic disease is 
defined at 38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Third, even if 
the claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered on a direct basis under 38 C.F.R. § 3.303(d) in 
order to determine whether the disease diagnosed after 
discharge was incurred during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A.  Service Connection for Impotence and Sterility

The veteran has claimed entitlement to service connection for 
impotence and sterility.  He essentially claims that he 
developed these conditions secondary to his service-connected 
lymphangitis.  He has stated that he has been impotent since 
he was treated for lymphangitis.  

The Board has considered whether service connection may be 
granted on a direct basis.  The veteran's August 1958 
discharge examination report does not reflect a urologic 
abnormality.    

A September 1960 private medical record notes that the 
veteran's fertility status was being investigated.  This 
record notes that a June 1960 semen specimen had what 
appeared to be a full count and that there did not appear to 
be a motility problem.  

A June 1965 private medical report showed the veteran 
complained of impotence, and he stated that another physician 
had told him he was slightly infertile.  His wife had, 
however, become pregnant three times.  

According to a June 1965 VA urological examination record, 
the veteran reported having been impotent for 12 to 14 years.  
He stated that he had no difficulty prior to his marriage at 
age 18, but that he has had difficulty since marriage.  This 
information made the examiner believe the veteran's 
difficulties were functional.  The examiner noted that the 
veteran had entered into service 11 years earlier, indicating 
that the veteran's symptoms would have been present prior to 
service.  It was noted that the veteran was not truly 
impotent, as he reported having sexual relations with his 
wife about twice a month.  A general examination revealed no 
evidence of why the veteran should have any impotency 
problems at all.  The examiner referred the veteran to the 
hospital for a hormonal study and suggested the veteran see a 
psychiatrist.  The diagnosis was "Impotency questionable."

A June 1965 private medical record reflects that the veteran 
had been found to be slightly infertile.  He sought an 
opinion as to whether this, among other disabilities, was 
related to the lymphangitis.  The doctor indicated finding 
"difficulty relating one with the other as far as any 
evidence of organic disease is concerned."

At the August 2003 lymphatics disorders VA examination, the 
veteran reported having had erectile dysfunction for the last 
15 years.  He reported no loss of libido and no penile tumors 
or ulcers.  The examiner noted the results of a March 2002 
seminal analysis, which found a spermatozoa count of 
12,500,000 (60,000,000 to 150,000000), pH 8.5 (7.2 to 8), 
nonmotility.  There were many tapered heads, and few motile 
sperm were found on scan.  At the time of the examination, 
the veteran was using Alprostadil suppositories for erectile 
dysfunction and was getting a fairly good response.  As 
described in the lymphangitis discussion above, the veteran's 
phallus, testes, spermatic cord, scrotum, and legs were 
normal.  There was no evidence of lymphangitis over the 
extremities.  

As noted above, the VA examiner found no current residuals of 
lymphangitis.  The examiner diagnosed erectile dysfunction 
with no loss of function of the creative organ with local 
suppository medication.  The examiner stated erectile 
dysfunction was not likely secondary to lymphangitis.  The 
examiner also diagnosed oligospermia with many abnormal, non-
motive spermatozoa, which was also not likely related to 
lymphangitis.  

A June 2004 VA medical record notes that the veteran stated 
he was told during service that he could not have children.  
He stated that he impregnated his ex-wife, but could not 
impregnate another partner for many years.  The veteran 
showed the VA doctor a 1960 medical record showing a sperm 
count 80m and 60-70 percent motility.  The veteran was 
concerned about lymphatic disorder causing his infertility 
and requested an etiology opinion.  The examiner told the 
veteran that his not being able to impregnate may be multi-
factorial and it was not possible to go back in time to 
evaluate the exact etiology.  

A September 2004 letter fro Dr. Michael Diamond indicated 
that a semen analysis was done to assess whether the 
veteran's semen indices may be related to radiation exposure.  
The analysis was abnormal in terms of elevated white blood 
cells, motility morphology and vitality; Dr. Diamond that 
these are changes that can be seem with radiation exposure.  
However, these are changes also seen in other individuals 
unrelated to radiation, and the physician could not 
definitively identify the etiology, although it could not be 
ruled-out that the changes were radiation-induced. 

In a June 2004 statement, the veteran indicated that the 
doctor who treated his lymphatic disorder advised him that 
the condition would cause him to be totally impotent and not 
able to have children.  However, the Board cannot accept a 
layperson's testimony regarding what he was told by a 
physician as competent medical evidence, as such an account 
of what a physician purportedly said is simply too attenuated 
and inherently unreliable to constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Thus, 
the veteran's statements are not entitled to probative value 
in this case.

The Board has also considered whether service connection may 
be established based on exposure to ionizing radiation while 
in service.  In this case, exposure to ionizing radiation is 
reflected on the veteran's DD Form 1141 and is therefore 
conceded.  Impotence and sterility, however, do not appear on 
the list of disabilities that warrant presumptive service 
connection for radiation-exposed veterans under 38 C.F.R. 
§ 3.309(d).  Nor do they qualify as radiogenic diseases for 
which service connection may be established under 38 C.F.R. 
§ 3.311.  Therefore, in order to establish service connection 
for impotence and sterility based on exposure to ionizing 
radiation, the evidence will have to establish a direct 
relationship between the veteran's radiation exposure and his 
impotence and sterility.

According to the June 2004 VA medical record discussed above, 
the veteran sought a physician's opinion with respect to 
whether in-service radiation exposure caused his infertility.  
The physician told him that his '"low sperm counts" may be 
possibly due to radiation but it may not be possible to ever 
find out the exact etiology. 

In September 2004, a private physician performed a semen 
analysis on the veteran and was asked by the veteran whether 
any abnormalities were related to in-service radiation 
exposure.  The physician's letter stated that the veteran's 
sperm motility, morphology, and vitality were very abnormal.  
The physician stated, however, that while these are changes 
that can be seen with radiation exposure, they are also 
changes that can be unrelated to radiation.  The doctor 
concluded that he could not definitely identify the etiology 
of the abnormalities, but he could not rule out that they 
were radiation induced.  

These statements are too speculative and are therefore not 
sufficient to justify a finding that the veteran's 
infertility is related to in-service radiation exposure, as 
they indicate a mere possibility rather than any probability.  
See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of 'may' also implies 'may or may not' and 
is too speculative to establish medical nexus); see also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as 'could have been' is not probative).  
Therefore, these statements do not provide an etiological 
link between the veteran's in-service radiation exposure and 
any current impotence and sterility.

The only positive opinion that links the veteran's radiation 
exposure to impotence and sterility comes from the veteran 
himself.  Although the Board believes that the veteran is 
sincere in his belief that there is an etiological 
relationship between his impotence and sterility and his 
military service, as a layperson who is untrained in the 
field of medicine, the veteran himself is not competent to 
provide a medical opinion as to this matter.   Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

In short, the medical evidence of record does not demonstrate 
that any current impotence or sterility is etiologically 
related to the veteran's military service, to a service-
connected disability, or to in-service radiation exposure.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.

B.  Service Connection for a Skin Condition Claimed on the 
Chest, Face, Legs, Back, and Arms

The veteran has claimed entitlement to service connection for 
a skin condition, claimed on the chest, face, legs, back, and 
arms.  The veteran has described this disability as recurring 
rashes, boils, skin peeling, and generalized pain.  

After a review of the evidence of record, the Board finds 
that service connection cannot be granted.  The veteran's 
service medical records contain no evidence of a skin 
condition during active duty service.  Specifically, no skin 
condition was noted on the August 1958 discharge examination 
report.  Service medical records from his period of active 
duty service do not reflect that he ever complained of or was 
treated for a skin condition.  

Nor is there any evidence that a skin condition was incurred 
in the line of duty during any subsequent period of ACDUTRA.  
The veteran's skin was found to be clinically normal upon his 
August 1962 and June 1968 re-enlistments in the Reserves.  On 
his September 1969 annual certificate medical history report, 
however, the veteran noted a history of skin disease.  Even 
if the Board assumed that the veteran was referring to a 
current skin disease or one from his recent past, rather than 
a childhood illness that was manifested a skin condition, 
there is no evidence of record to indicate that this 
disability was incurred in the line of duty during ACDUTRA.  

The earliest post-service medical evidence of a skin 
condition appears in a May 1998 VA examination report for 
skin diseases.  Other than calluses on the lateral aspects of 
both feet and a plantar wart on the sole of the foot, which 
were discussed in connection with the bilateral plantar warts 
rating above, the VA examiner diagnosed tinea pedis; 
dermatosis papillose nigra (DPN) on the face; a healed 
cryosurgical site on the upper left inner thigh, which is 
secondary to a wart removal; other warts by history elsewhere 
on the body that had been removed by private practitioners; 
and post-inflammatory hyperpigmentation on the back secondary 
to general pruritus.  The examiner also noted petechiae, 
etiology unknown, on the nose and the sole of the foot.  

A January 2006 VA outpatient consultation with an infectious 
disease specialist shows the veteran complained of recurrent 
skin problems (folliculitis) with boils on his skin since the 
1950s.  He reported that he was told his "issues" could be 
secondary to radiation exposure.  There was no rash present 
at that time, and the examiner concluded the veteran had a 
history of folliculitis that could be secondary to 
staphylococcal colonization of the skin.  VA records 
throughout 2005-06 show diagnoses of seborrheic dermatitis of 
the scalp and face, pseudofolliculitis barbae, xerosis, 
keloids, and history of tinea pedis. 

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses 'negative evidence' which tends to disprove the 
existence of an alleged fact).

In the case at hand, the earliest evidence of a skin 
condition subsequent to service appears forty years after the 
veteran's separation from active duty and approximately 
thirty years after his separation from the Reserves.  In the 
absence of competent medical evidence of a skin disability in 
service or in the forty years after separation, service 
connection cannot be granted.

As with the impotence and sterility claim discussed above, 
the Board has also considered whether service connection may 
be established for a skin condition based on exposure to 
ionizing radiation while in service.  As noted above, 
exposure to ionizing radiation has been conceded.  The 
veteran has been diagnosed with various skin conditions, 
including tinea pedis and sebhorreic dermatitis.  None of 
these conditions is considered entitled to presumptive 
service connection under 38 C.F.R. § 3.309(d) or qualifies as 
a radiogenic diseases for which service connection may be 
established under 38 C.F.R. § 3.311.  Therefore, in order to 
establish service connection for a skin condition based on 
exposure to ionizing radiation, the evidence will have to 
establish a direct relationship between the veteran's 
radiation exposure and this skin condition.

The veteran has not submitted competent medical evidence that 
shows a relationship between any current skin disability and 
radiation exposure during service, and such a relationship is 
not even suggested by the medical evidence of record.  As 
with the impotence and sterility claim, the only opinion 
linking these two elements comes from the veteran himself.  
As noted above, a layperson lacks the requisite medical 
knowledge and education necessary to render a probative 
opinion regarding diagnosis or causality of medical 
disability.  See Espiritu, supra.

In summary, the Board finds that the preponderance of the 
evidence shows that any current skin disability was not 
incurred during or as a result of military service, and that 
such disability did not result from in-service radiation 
exposure.  Consequently, the benefit-of-the-doubt rule does 
not apply, and service connection for a skin disability must, 
therefore, be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C.  Service Connection for Bilateral Leg Atrophy with 
Circulatory Impairment, Also Claimed as Peripheral Vascular 
Disease

The veteran has claimed entitlement to service connection for 
bilateral leg atrophy with circulatory impairment, which is 
also claimed as peripheral vascular disease.

The only in-service symptoms that may suggest bilateral leg 
atrophy with circulatory impairment, or peripheral vascular 
disease, are the cramps that the veteran reported having in 
his legs at night.  These cramps, however, were noted both on 
his entrance medical history report from August 1954 and on 
his discharge examination and medical history records from 
August 1958.  The Board notes that the leg cramping was 
indicated not to have been observed by the individual who 
conducted the discharge examination.  

Service medical records from the veteran's period of active 
duty service do not indicate that the veteran ever sought 
treatment for leg cramps, and they do not otherwise reflect a 
worsening of an underlying condition that is related to any 
current disability.  

The Board further notes that service connection based on the 
veteran's period of Reserve service is not warranted.  The 
veteran's lower extremities were assessed as clinically 
normal upon re-enlistment in the Reserves in August 1962 and 
June 1968.  As with his active duty service, service medical 
records do not reflect that the veteran ever complained of 
leg cramps.  

Nor is presumptive service connection available for bilateral 
muscle atrophy of the lower extremities, as there is no 
evidence of such disability within one year of separation 
from active duty.  As noted above, presumptive service 
connection is not available based on ACDUTRA or INACDUTRA.  

Therefore, there is no basis on which to grant direct or 
presumptive service connection for bilateral leg atrophy with 
circulatory impairment, or peripheral vascular disease, based 
on active duty or Reserve service.  The Board will therefore 
consider whether this disease is etiologically linked to a 
service-connected disability.

The veteran has claimed that his peripheral vascular disease 
may be linked to twisting and instability of the legs due to 
service-connected left hammertoes and bilateral plantar 
warts.

An October 2002 VA medical record notes that the veteran has 
symptoms of vascular insufficiency.  Specifically, the 
veteran complained of calf pain after walking one-fourth of a 
mile. 

A May 2005 VA examination report discusses the veteran's 
pertinent medical history both before and after a left 
femoro-popliteal bypass surgery in December 2004.  Prior to 
this surgery, the veteran had intermittent claudication 
walking a half of a block.  The veteran noticed swelling of 
the legs post-operative and stated he sleeps with his legs 
elevated.  He wears pressure socks.  He stated that the 
intermittent claudication significantly improved post-
operative.  After surgery, he has been able to walk two 
blocks before having to stop and rest.  He continues to have 
pain with walking in both legs.  The examiner diagnosed 
peripheral vascular disease of the lower extremities, status 
post left femoropopliteal bypass surgery in December 2004.  
The examiner concluded that this disability is not due to 
twisting and instability of the legs due to service-connected 
left hammertoes and bilateral plantar warts.  The examiner 
also opined that the etiology of the veteran's leg cramps is 
unknown.  The examiner concluded, however, that it is not 
likely that the current peripheral vascular disease is 
related to the leg cramps manifested in service.

An August 2005 VA outpatient note indicates that the 
veteran's concerns about radiation exposure were discussed 
with one of the physician's, and that physician responded 
that there was no service connection between radiation 
exposure and the veteran's peripheral vascular disease. 

The preponderance of the evidence is against finding that the 
veteran's bilateral leg atrophy with circulatory impairment, 
or peripheral vascular disease, was incurred during service 
or secondary to service-connected left hammertoes or 
bilateral plantar warts.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.

III.  TDIU

The veteran is also seeking entitlement to a TDIU.  He 
essentially asserts that he is unable to work as a result of 
his service-connected disabilities. 

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2007).

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual 
unemployability, 'presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider.'  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

The fact that a veteran may currently be unemployed is not, 
in and of itself, dispositive; the critical factor is the 
impact of service-connected disorders on a veteran's ability 
to work.  In determining whether a veteran is entitled to 
individual unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, in deciding 
the claim, the Board may not favorably consider the effects 
of the veteran's nonservice-connected disabilities with 
respect to their degree of interference with the veteran's 
employability.

Consideration may be given, however, to the veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The veteran filed his claim for TDIU in April 2002.  Since 
that date, his service-connected disabilities have been:  
bilateral plantar warts, which have been evaluated as 10 
percent disabling from December 5, 1968; pes planus, which 
has been evaluated as 10 percent disabling since July 3, 
1989; post-operative hammertoes of the left foot which have 
been assigned a 10 percent rating from August 30, 1958, a 20 
percent rating from July 3, 1989, a 100 percent rating from 
June 22, 2001, a 20 percent rating from November 1, 2001, and 
a 10 percent rating from March 1, 2005; degenerative disc 
disease of the lumbosacral spine, which has now been assigned 
a 40 percent rating from July 6, 1970, and a 20 percent 
rating from February 14, 2005; residuals of lymphangitis, 
which has been assigned a 0 percent rating from October 25, 
1991; and surgical scars on the dorsum of the second, third, 
and fourth left toes, which have been assigned a 0 percent 
rating since June 22, 2001.  

As of the date the veteran filed his TDIU claim in April 
2002, he had a disability rated as 40 percent disabling based 
on the grant herein for his back condition.  When combined 
with the 20 percent rating for hammertoes of the left foot in 
effect at that time and the 10 percent ratings for pes planus 
and plantar warts, the combined disability rating was 60 
percent. 

With the assignment of a 20 percent disability rating for the 
spine condition as of February 14, 2005, and the reduction of 
the rating for the hammertoes to 10 percent as of March 1, 
2005, there was no longer a disability rated at 40 percent. 
The combined disability rating would be 40 percent.  

Therefore, at no time since the filing of the TDIU claim in 
2002 has the veteran met the schedular criteria for TDIU.  
However, pursuant to 38 C.F.R. § 4.16(b), when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), such case 
shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321.

The Board has reviewed all eight volumes of the claims files 
to ascertain the veteran's employment history.  At a 
September 1970 VA examination report, the veteran stated that 
he resigned from his work at the post office to help his wife 
manage a tavern.  A December 1970 letter from a private 
orthopedist states that the veteran's wife recently bought a 
saloon and that the veteran's position is to stay there as a 
cash register guard.  On an October 1974 VA examination 
report, the veteran indicated that he worked as a tavern 
owner and manager from January 1970 to June 1974.  

At a January 1980 hearing, the veteran testified that he 
worked a number of jobs after service.  He indicated that he 
lost a lot of time from his job at the post office because it 
required a lot of walking.  He stated that most of the other 
jobs were sitting jobs.  

On an October 1989 VA examination report, the veteran noted 
that he was the owner/operator of a restaurant from January 
1970 to June 1976.  

In an undated partial transcript from a Social Security 
Administration (SSA) hearing, the veteran testified that he 
went to law school and that concessions were made for him 
because of his disabilities.  He testified that he 
"basically [got] a no-show [work-study] job" to pay the 
bills in law school.  

An August 1990 SSA decision found that the veteran had not 
engaged in substantial gainful work since January 1, 1973.  
This opinion cites a medical opinion from the veteran's 
doctor stating that the veteran is permanently and totally 
disabled from engaging in any occupation due to a severe back 
impairment (a herniated nucleus pulposus).  The SSA decision 
found that the veteran 'has not experienced medical 
improvement in his condition and he continues to be precluded 
from performing work at any exertional level.  Therefore, he 
continues to be "disabled" within the meaning of the Social 
Security Act.'  It further noted that, while the veteran did 
go to law school, 'in view of his physical inability to do 
any work activity, this vocational rehabilitation cannot be 
found to have had an effect on his ability to work.'  

An October 1995 SSA notice of disability cessation reflects 
that the veteran worked as a legal researcher under an 
internship program from September 1985 through December 1987.  
This work was not considered substantial gainful employment 
by SSA.  It noted work the veteran performed for an attorney 
in 1988 as not being substantial and gainful work.  It 
determined the veteran engaged in substantial and gainful 
work as of August 1991, when he worked for the New York State 
Department of Labor as a labor service representative.  He 
was in that position until March 1993.  When the employer was 
contacted to ask if any special considerations had been made 
in the veteran's performance of this position, their response 
was no.

A partial SSA record from 1996 indicates that the veteran 
reported no earnings in the years 1973, 1975, 1976, 1978-
1987, 1989, 1990, and 1994.  He earned no more than $4059 
through 1990, and earned $6709 in 1991, $19211 in 1992, and 
$6138 in 1993.  

On the April 2002 TDIU claim form, the veteran indicated that 
he worked at the New York State Department of Labor from June 
1991 to January 1993.  He noted that he had to leave this 
position because of his multiple medical conditions.


The April 2008 VA examination report notes the following 
diagnoses: residual scars over the second, third, and fourth 
toes; bilateral planter warts; residuals of lymphangitis; 
degenerative joint and disc disease of the lumbosacral spine, 
and bilateral pes planus.  It was the examiner's opinion that 
these medical problems were not likely preventing the veteran 
from performing his daily routine activities and duties of 
sedentary jobs.

The veteran has a graduate level education, having completed 
law school.  It is clear that he has not worked since he 
filed his TDIU claim in 2002.  However, after a thorough 
review of the veteran's claims files, the Board finds that a 
TDIU is not warranted.  There are several medical opinions in 
the file pre-dating 2002 indicating that the veteran was 
disabled due to his back condition.  That is not the sole 
question.  It is clear from the record that the veteran is 
significantly limited in his physical abilities.  The 
veteran's service-connected conditions clearly affect his 
abilities to some degree, but there is no evidence that he is 
unable to perform substantially gainful employment as a 
result of these conditions.  The medical evidence indicates 
that the veteran remains capable of sedentary employment.  
The veteran is well-educated, having graduated from law 
school, and would be qualified to hold a job that does not 
involve much standing or lifting.

While the SSA decision found the veteran to have been 
unemployable since January 1, 1973, the Board observes that 
the SSA's unemployability standard is different from that of 
the Board and this does not automatically result in an award 
of total disability benefits from VA as well.  Although VA is 
required to consider the SSA's findings, VA is not bound by 
their conclusions.  Adjudication of VA and Social Security 
claims is based on different laws and regulations.  The SSA 
decision relies upon an unemployability assessment that was 
based solely on the level of disability caused by the 
veteran's back, and it does not appear that any contemplation 
was made of whether the veteran may find employment that does 
not implicate his back disability.  VA does not, therefore, 
believe that the SSA assessment of the veteran's 
employability is based upon a comprehensive assessment of the 
veteran's physical and intellectual limitations in finding 
that he is incapable of employment.  

None of the veteran's service-connected disabilities has been 
alleged to interfere with his ability to maintain sedentary 
employment.  And VA's own assessment of the veteran's 
employability finds that the veteran has been able to engage 
in sedentary employment over the years.  While the Board 
acknowledges that the veteran has had concessions made that 
have allowed him to complete law school work subsequent 
thereto, the Board finds that any limitations that are caused 
by the veteran's back are compensated by the 40 percent, and 
then 20 percent, disability ratings that have been assigned 
for the veteran's back disability in this decision.

In sum, the objective medical evidence simply does not 
establish that the veteran is unable to obtain a 
substantially gainful occupation solely as a result of his 
service- connected disabilities.  While the Board does not 
wish to minimize the nature and extent of the veteran's 
overall disability, the evidence of record does not support 
the veteran's claim that his service-connected disabilities, 
alone, have prevented him from engaging in substantially 
gainful employment during this period, without regard to his 
age or nonservice-connected disabilities.  Therefore, 
referral for consideration of a TDIU on an extra-schedular 
basis is not warranted.  38 C.F.R. § 4.16(b).

IV.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
The Board finds that the notification requirements of VCAA 
have been satisfied for all of the issues decided in this 
case.  In this regard, the Board notes evidentiary 
development letters dated in June 2004 provided the relevant 
information with respect to the bilateral leg atrophy, skin 
condition, and lymphangitis claims.  A July 2005 letter 
provided notice for the degenerative disc disease, impotence 
and sterility, bilateral leg atrophy, and TDIU claims.  An 
October 2005 letter provided the necessary information for 
the degenerative disc disease, surgical scar, and plantar 
warts claims.  A May 2006 letter offered notice for the 
degenerative disc disease, surgical scar, lymphangitis, 
plantar warts, impotence and sterility, skin condition, 
bilateral leg atrophy, and TDIU claims.  

A September 2006 letter provided notice for all of claims on 
appeal, and the veteran was further advised as to the type of 
evidence needed to substantiate both the disability rating 
and effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.

The June 2004 letter informed the veteran of how to establish 
service connection based on exposure to radiation.  The 
letters from July 2005, May 2006, and September 2006 notified 
the veteran how to establish service connection on a 
secondary basis.  

These letters also advised the appellant of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  

Although not all of the VCAA notice letters were issued prior 
to the initial adjudication of the veteran's claims, the 
Board notes that the veteran's claims were subsequently 
readjudicated by the RO following the issuance of any 
untimely notice letters.  The most recent of the 
readjudications was a June 2008 Supplemental Statement of the 
Case (SSOC).  Thus, the Board finds any error with respect to 
the timeliness of these notices to be harmless.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

Moreover, as this case involves claims for increased ratings, 
additional notice is required under section 5103(a).  Such 
notice must meet the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life;

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect of that worsening has on the 
claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary 
must provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life;

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez- 
Flores.  As such, it does not take the form prescribed in 
that case. However, the Vazquez-Flores decision does not 
mandate remand by the Board for every increased-compensation 
claim; remand is only required where the notice provided was 
inadequate and not otherwise shown to be non-prejudicial.  
See also Medrano v. Nicholson, 21 Vet. App. 165, 170-71 
(2007) (Board is not prohibited from evaluating for harmless 
error, however, the Court gives no deference to any such 
evaluation, which is subject to the Court's de novo review).

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

For initial rating claims where, as here, service connection 
for degenerative disc disease of the lumbosacral spine and 
surgical scars of the second, third, and fourth toes of the 
left foot has been granted and initial ratings have been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claims for 
service connection.  22 Vet. App. 37 (2007).

Vazquez-Flores does, however, apply to the claims of 
entitlement to increased ratings for residuals of 
lymphangitis and bilateral plantar warts.  As noted above, 
the RO sent the veteran letters in June 2004, October 2005, 
May 2006, and September 2006 concerning the veteran's claims 
that these disabilities should currently be rated higher.  
These letters requested that the veteran provide evidence 
describing how his disabilities had worsened.  In addition, 
the veteran was questioned about the effect that worsening 
has had on his employment and daily life during the course of 
the various VA examinations performed in association with 
this case.  The Board finds that the notice given, the 
questions directly asked and the responses provided by the 
veteran (both at interview and in his own statements) show 
that he knew that the evidence needed to show that his 
disabilities had worsened and what impact that had on his 
employment and daily life.  

Actual knowledge can also be established by statements or 
actions by the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.  Vazquez-Flores, citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  In this case, the veteran and his 
representative have made specific arguments regarding the 
increased severity of the relevant disabilities.  As the 
Board finds veteran had actual knowledge of the requirement, 
any failure to provide him with adequate notice is not 
prejudicial. See Sanders, supra.  The Board finds that the 
first criterion is satisfied.  See Vazquez-Flores.

As for the second and third elements, this information was 
provided to the veteran in the September 2006 letter.  The 
veteran was notified that disability ratings are rated based 
on VA's Rating Schedule and that the evidence to be 
considered includes: the nature and symptoms of the 
condition; the severity and duration of the symptoms; and the 
impact of the condition and symptoms on employment.  He was 
also notified that disability ratings are assigned ranging 
from 0 to 100 percent based on the severity of the 
disability, and that effective dates of increased payments 
are assigned based either on when a claim is received or when 
the evidence shows a level of disability that supports a 
certain rating under VA's schedule.  See also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The ratings schedule is 
the sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation. See 38 C.F.R. 
Part 4.  

Furthermore, the Board notes that the veteran was notified 
that the rating criteria for disease and injuries of the 
spine, as well as the rating criteria for skin disability, 
had changed during the course of his appeal.  He was notified 
of the old rating criteria for spine disabilities in the July 
1997 Statement of the Case (SOC), and he was notified of the 
new criteria in the March 2005 SSOC.  The June 2008 SSOC 
informed him of both the old and the new rating criteria for 
disabilities of the spine.  The June 2008 SSOC also notified 
the veteran of both the old and the new criteria for rating 
disabilities of the skin.  Even though the veteran's claims 
were not readjudicated following the issuance of the June 
2008 SSOC, the Board notes that the veteran sent in a lengthy 
reply in a letter dated later that month and the veteran's 
representative sent in an Informal Hearing Presentation in 
August 2008.  Moreover, the veteran has exhibited interest 
and awareness throughout the adjudication process, and he has 
demonstrated knowledge of what was required in order to 
receive higher disability ratings.  

The Board therefore believes that the veteran has had plenty 
of opportunity to participate in the development of his 
claims.  The Board also finds that the second and third 
elements of Vazquez-Flores notice have been satisfied.

As to the fourth element, the June 2004, October 2005, May 
2006, and September 2006 letters that were discussed above 
provided notice of the types of evidence, both medical and 
lay, including employment records, that could be submitted in 
support of his claims.  This information was emphasized in 
the September 2006 letter which listed such information in 
the context of evidence needed that may affect how a 
disability rating is assigned.  The Board finds that the 
fourth element of Vazquez-Flores is satisfied.

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  

The Board, therefore, finds that VA has discharged its duty 
to notify.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO has obtained the veteran's VA medical records, 
private medical records, and SSA records.  The veteran has 
also submitted personal statements, as well as statements 
from friends and family, in support of his claims.  The 
veteran testified before a Decision Review Officer in March 
2004.  In addition, VA arranged for him to undergo 
examinations, or obtained a medical opinion, on numerous 
occasions between 1996 and 2008.  

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to the veteran's claims.  38 
U.S.C.A. §§ 5103 and 5103A.


ORDER

Entitlement to an initial 40 percent disability rating, but 
no higher, for degenerative disc disease of the lumbosacral 
spine is granted, effective July 6, 1970, through February 
13, 2005, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to a 20 percent disability rating, but no higher, 
for degenerative disc disease of the lumbar spine is granted, 
effective February 14, 2005, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an initial compensable rating for surgical 
scars on the second, third, and fourth toes on the left foot 
is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
plantar warts is denied.

Entitlement to a compensable rating for residuals of 
lymphangitis is denied.

Entitlement to service connection for impotence and 
sterility, claimed as secondary to service-connected 
lymphangitis, to include as due to radiation exposure, is 
denied.  

Entitlement to service connection for a skin condition 
claimed on the chest, face, legs, back, and arms, to include 
as due to radiation exposure, is denied.  



	(CONTINUED ON NEXT PAGE)

ORDER (Continued)

Entitlement to service connection for bilateral leg atrophy 
with circulatory impairment, also claimed as peripheral 
vascular disease, to include as secondary to service-
connected hammertoes, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


